                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE



SALEM POINTE CAPITAL, LLC,                         )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )      No.: 3: 18-CV-00443
                                                   )           REEVES/POPLIN
                                                   )
BEP RARITY BAY, LLC and                            )
BALD EAGLE VENTURES, LLC,                          )
                                                   )
              Defendants.                          )

SALEM POINTE CAPITAL, LLC,                         )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )      No.: 3: 18-CV-00444
                                                   )           REEVES/POPLIN
BEP RARITY BAY, LLC and                            )
BALD EAGLE VENTURES, LLC,                          )
                                                   )
              Defendants.                          )



                             ORDER OF CONSOLIDATION

       This matter is before the court on the defendants’ motion to consolidate the captioned

cases pursuant to Rule 42(a) of the Federal Rules of Civil Procedure and E.D. Tenn. L.R.

3.2(d)(3) [R. 12]. In support of the motion, defendants state that these actions involve common

questions of law and fact. Plaintiff does not object to the motion and agrees that judicial

economy would be promoted by consolidation of the two cases [R. 15].
       Consolidation is governed by Rule 42(a), Federal Rules of Civil Procedure, which

permits actions to be consolidated for the economy and convenience of the court and the parties

where such actions involve common questions of law or fact. Fed.R.Civ.P. 42(a); Tri-Med

Finance Co. v. Nat’l Century Fin. Enterprises Inc., 208 F.3d 215 (6th Cir. 2000). A review of

the complaints in these cases establishes that common questions of law and fact are at the heart

of both actions. Therefore, the court finds that consolidating these two related actions is in the

interest of judicial economy and the interest of all parties. Accordingly, the motion to

consolidate the cases is well taken, and it is hereby GRANTED.

       Civil Action No. 3:18-CV-443 and Civil Action No. 3:18-CV-444 are

CONSOLIDATED, with Civil Action No. 3:18-CV-443 designated as the lead case. All

future filings are to be made in the lead case, Civil Action No. 3:18-CV-443, and the clerk is

DIRECTED to administer these cases as consolidated for all future proceedings.

       IT IS SO ORDERED.


                                             ______________________________________
                                             _ ____
                                                  ______
                                                       __________
                                                                ________
                                                                       __________
                                             UNITED
                                             UNITED STATES
                                                      STAATESS DISTRICT
                                                               DIS   CT JUDGE
                                                                 STRIC
